Citation Nr: 1634731	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-34 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a gynecologic disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986, February 1988 to April 1991, October 2001 to April 2002, and December 2004 to December 2006.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision issued by the VA Regional Office (RO) in Houston, Texas.  

The Veteran questioned whether the right foot 2nd metatarsal claim is currently in appellate status.  See March 2016 statement.  Indeed the Veteran perfect an appeal of such issue and the RO subsequently granted in a February 2011 rating decision, service connection for second metatarsal fracture, right foot, assigning a noncompensable rating, effective December 13, 2006.  This award of service connection represents a complete grant of the benefits sought with respect to the Veteran's right foot claim.  

In a February 2012 rating decision, the RO granted service connection for a traumatic brain injury (50 percent disabling) and dementia associated with a traumatic brain injury (TBI) (noncompensable), and tension headaches (noncompensable).  These awards of service connection represent a complete grant of those benefits sought.

The record also shows that, in April 2012, the Veteran filed a separate service connection claim for tinnitus, and the RO granted such claim in a September 2012 rating decision.  



In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

In October 2015, the Board denied the service connection claim for right thigh disability, and remanded for further development the service connection claims for bilateral shoulder, bilateral knee, right wrist, skin, and gynecologic disabilities.  These claims have since returned to the Board for further appellate consideration.

However due to deficiencies in the newly obtained medical opinions, the issues of entitlement to service connection claims for bilateral knee, right wrist and skin disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 
 

FINDINGS OF FACT

1.  The competent and probative evidence received since the filing of this claim and during the pendency of the appeal does not demonstrate that the Veteran has a current right shoulder disability. 

2.  The medical evidence indicates that the left shoulder tendonitis in service was acute and resolved with treatment.  The competent and probative evidence received since the filing of this claim and during the pendency of the appeal does not demonstrate that the Veteran has a current left shoulder disability. 

3.   The competent and probative evidence received since the filing of this claim and during the pendency of the appeal does not demonstrate that the Veteran has current gynecological disability. 




CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral shoulder disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria to establish service connection for a gynecological disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ('38 U.S.C.A.'); regulations published in the Title 38 of the Code of Federal Regulations ('38 C.F.R.') and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to 'Fed. Cir.') and the Court of Appeals for Veterans Claims (as noted by citations to 'Vet. App.').

 The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, the VCAA duty to notify was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in January 2008, February 2008, March 2008, May 2008, and September 2008.  Collectively, these letters informed the Veteran of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising how disability ratings and effective dates are assigned.  The Veteran has received all required notice concerning the claims.

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's claims file contains her service treatment records (STRs), post-service medical evidence, a hearing transcript, and lay statements in support of the claim.  She was afforded multiple examinations most recently in January 2016 to ascertain the likely etiology of any currently diagnosed bilateral shoulder and gynecologic disabilities and examinations are adequate to decide the claims decided herein.  The Board finds the medical evidence obtained to be adequate and to have fully informed the Board, pursuant to VA's duty to assist.   

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two 
duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the June 2015 Travel Board hearing, the VLJ identified the issue on appeal and clearly addressed the unsubstantiated element in this case which is probative evidence of a current bilateral shoulder and gynecologic disabilities that are related to active service.  The Board finds that the duties under 38 C.F.R. § 3.103(c)(2) have been fulfilled.  Moreover, after the hearing the Board remanded the case for further development regarding the issues now being denied, thus curing any potential prejudice caused by the hearing officer's deficiency.  

III.  Pertinent Service Connection Laws and Regulations

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The United States Court of Appeals for the Federal Circuit  clarified that the provisions of 38 C.F.R. § 3.303(b)  pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability existed at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by 
a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Service Connection Claim for a Bilateral Shoulder Disability

The Veteran seeks service connection for a bilateral shoulder disability.  

There is no evidence of any right shoulder complaints or treatment in the STRs.
However, the STRs document an assessment of tendonitis in the left shoulder during service which was treated with physical therapy.  At the time of examination in October 2006, the Veteran's left shoulder was noted as was asymptomatic.  See October 2006 Report of Medical Assessment.  

The Veteran maintains that she has had continuing shoulder pain since service.  She has reported an "on-and-off" nagging discomfort in her shoulders ever since service.  Indeed, she, as a layperson, is competent to report having experienced bilateral shoulder pain during service and ever since, as pain is capable of lay observation.

Significantly however, the Veteran has not met the threshold element of a claim for service connection, namely a current bilateral shoulder disability.  Review of her post-service medical records is negative for evidence of a current disability in either shoulder.  Moreover, after a recent VA examination in January 2016, the examiner determined that a bilateral shoulder disability is not currently shown on examination or on x-rays.  The examiner stated that a right shoulder disability was neither shown in service or currently, and while acknowledging the Veteran's reports of continuing shoulder symptoms since the left shoulder condition in service, the examiner found no current shoulder pathology.  

Thus, as demonstrated by the record, the Veteran has not presented competent evidence showing that she has been diagnosed with a bilateral shoulder disability since the filing of the claim.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Because the weight of the evidence of a current shoulder disability does not rise to the level of equipose, there can be no probative nexus between the in-service left shoulder treatment and a current disability.  Moreover, the January 2016 VA examiner, after reviewing the STRs, specifically commented that the left shoulder condition in service had resolved, and felt that the current discomfort in the Veteran's shoulders might be caused by radiation from the neck or another cause not related to the incident of the left shoulder in service.  

As the threshold element of a service connection claim has not been met, the service connection claim for a bilateral shoulder disability must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  




B.  Service Connection Claim for a Gynecologic Disability 

The Veteran also asserts that she has a current gynecologic disability that is related to service.  

Her STRs document that she received abnormal pap smears in 1989 and1990 for which she underwent colposcopies.  Cytology reports showed the presence of the human papilloma virus (HPV).  

Pursuant to the Board's 2015 remand, a VA examination was provided to the Veteran to ascertain the nature and etiology of any currently diagnosed gynecologic disability that may be detected by Pap smear.  In this regard, the Veteran underwent a VA compensation examination in January 2016.  The examiner noted her history of HPV during service, as well as her history of treatment for cervical dysplasia, but provided the opinion that the risk of having sequelae related to treated dysplasia from 25 years ago is almost zero and that any new problems would be more likely due to a new infection.  The examiner summarized that the Veteran does not have a current gynecologic disability or a related chronic infection, noting that her Pap smears have been normal for 25 years.  

As demonstrated by the medical evidence, the Veteran has not met the threshold element of a claim for service connection, namely a current gynecologic disability.  The January 2016 VA examiner was unable to diagnose a current gynecologic disability, and the Board's review of the record also finds no evidence of such a disability.  In the absence of a current disability, there can be no valid claim.

The Board recognizes the Veteran's assertion that she has a current gynecologic disability.  While, as a layperson, she is competent to report observable symptoms such as pain, she is generally not competent to diagnose a gynecologic disability, especially one diagnosed by Pap smear, as such determination is beyond the capability of lay diagnosis.  Further, to the extent that she is seeking service connection for gynecologic pain, the Board notes that pain standing alone, without a diagnosis, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

In summary, the weight of the evidence does not support that Veteran has been diagnosed with a gynecologic disability since the filing of the claim.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Thus, while the Board acknowledges the in-service gynecologic treatment, because the weight of the evidence of a current gynecologic disability does not rise to the level of equipose, there can be no probative nexus between the in-service treatment and a current disability.  

As the threshold element of a service connection claim has not been met, the service connection claim for a gynecologic disability must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


ORDER

Service connection for a bilateral shoulder disability is denied.

Service connection for a gynecologic disability is denied.


REMAND

Pursuant to the October 2015 remand, VA medical opinions were requested to help ascertain the likely etiology of the Veteran's claimed bilateral knee, right wrist, and skin disabilities.  On review of the opinions obtained however, additional clarification is still needed.   

An additional medical opinion is needed to determine the etiology of the Veteran's bilateral knee disability.  As noted in the prior remand, there is evidence of bilateral knee pain and probable tendonitis during service and evidence of a current bilateral knee disability.  A December 2014 VA examiner determined that the Veteran's 

current bilateral knee disability is less likely related to her military service, and more likely related to the normal aging process.  The Board remanded the bilateral knee claim in October 2015 to address why the Veteran's in-service assessments of knee pain and probable tendonitis would not cause degeneration in the knees, apart from the normal aging process, as such was asserted by the Veteran.  The examiner provided an addendum in December 2015, but merely reiterated that the Veteran has very mild age-related knee degeneration that is not caused by or related to her military service.  The December 2015 opinion does not address whether or not the in-service complaints would cause the current degeneration in the knees.  Further clarification is therefore needed.  

As stated in the prior remand, the Veteran received treatment during service in 1989 for a ganglion cyst, and later had it removed in 1999, between her second and third periods of active service.  The Board in October 2015, having found the prior opinion deficient, requested a new medical opinion addressing whether the Veteran has a right wrist disability that clearly and unmistakably pre-existed service and was not aggravated therein.

In response to the Board's request, a December 2015 VA examiner stated that there is no indication or current pathology or disability concerning the ganglion. Nonetheless, the Board observes that the Veteran's medical records received after the December 2015 VA opinion include diagnoses of carpal tunnel syndrome and ulnar neuropathy of the right upper extremity, suggesting that a current right wrist disability exists.  To ensure that the examiner's opinion is based on all evidence of record, the claim must be remanded for further review and an opinion by the examiner.   

Finally, an additional skin opinion is needed.  As noted in the prior remand, the Veteran's STRs show in-service treatment for irritant dermatitis vs. atopic dermatitis, as well as recurring dermatitis on the feet.  Moreover, while a December 2014 VA examiner found no evidence of a current skin disability on examination, other evidence of record appeared to show a current skin disability.  


In October 2015, the Board requested an addendum as the December 2014 VA opinion that a current skin disability is not shown appeared inaccurate based on other evidence in the clams file.  In response to the Board's remand request, the examiner, in a December 2015 addendum, essentially stated the same - that a skin disability is not currently shown.  However, the examiner did not address, as requested, the December 2015 DBQ diagnosis of eczema and the Veteran's reports of having been prescribed medication from an outside provider for eczema.  Moreover, the Board observes that additional private and VA medical records added to the claims file since the December 2015 opinion also show current diagnoses of eczema.  See Dr. Lock 2015 records with copies of prescriptions for rash ointments; and a January 2016 VA examination report.  Further clarification is also needed on the skin claim.   

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's record to the medical examiner that provided the December 2015 VA right wrist addendum, if s/he is unavailable, from another suitably qualified clinician.  The purpose of this addendum is to clarify the etiology of the Veteran's right wrist disability.  

After a re-review of the claims file, the examiner is asked to respond to the following:

a.  Clarify whether a current right wrist disability (orthopedic or neurologic) is currently shown.  

*Attention is called to the diagnoses of carpal tunnel syndrome and ulnar nerve neuropathy, right upper extremity shown on January 2013 treatment records from the Orthopaedic Joint and Replacement Center; 2012-2015 records from Hillcroft Medical Clinic (also with suggestion of wearing a brace on right wrist during sleep). .

b.  Provide an opinion as to whether the Veteran clearly and unmistakably had a right wrist disability that pre-existed either her first or second period of active military service.  

c.  If the Veteran had a right wrist disability that pre-existed her first or second period of service, provide an opinion as to whether the preexisting disability, clearly and unmistakably, was NOT AGGRAVATED by active service.   
 
*In doing so, address all relevant evidence, to include an October 1989 STR showing ganglion cyst; an August 2002 Report of Medical Examination noting right wrist surgery tendonitis and cyst removal in 1999; the December 2015 VA opinion; and the Veteran's lay report of aggravation during service.    

d.  If, for any reason, the examiner concludes that a right wrist disability did NOT pre-exist the Veteran's military service, s/he should determine whether any current right wrist disability had its clinical onset during active service or is related to the in-service ganglion cyst.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.  

2.  Forward the Veteran's record to the medical examiner that provided the December 2015 VA knee opinion, if s/he is unavailable, from another suitably qualified clinician, in an effort to clarify the etiology of the Veteran's bilateral knee disability.  

After a re- review of the claims file, the examiner is asked to:

Indicate whether there is any change to the December 2015 unfavorable opinion.  If no change is warranted, please explain, in detail, why the in-service knee pain and probable bilateral knee tendonitis is not related to the current knee degeneration.  

In doing so, please reconcile the opinion with all relevant evidence of record, specifically to include an August 1982 STR noting an assessment of chondromalacia (?); February 1990 STR noting complaints of pain in the left knee and left shin and assessment of leg pain; May 1990 STRs assessments of leg pain and probable bilateral knee tendonitis; a June 2008 buddy statement; the December 2015 opinion; and the Veteran's lay reports of continuing knee symptoms since service.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.  

3.  Forward the Veteran's record to the medical examiner that provided the December 2015 VA skin opinion, if s/he is unavailable, from another suitably qualified clinician in an effort to clarify the etiology of the Veteran's skin disability.  
After a re-review of the claims file, the examiner is asked to:

a.  Clarify whether a current right skin disability is currently shown.  

Attention is called to the December 2014 DBQ, a 2015 treatment record from Dr. Lock showing diagnosis of eczema; and a January 2016 VA examination report showing diagnosis of eczema.  

b.  Then determine whether any current skin disability had its onset in service or is otherwise related to service, to include the April 1986 assessment of irritant dermatitis vs atopic dermatitis; an August 2002 Report of Medical Examination noting recurring dermatitis on feet; a 2003 treatment record from Dr. Lock showing diagnosis of eczema with prescriptions for rash ointments; May 2006 Lackland AFB Medical Wing problem list including skin rash; the December 2015 VA opinion; and lay reports of continuing skin symptoms since service.

THE EXAMINER must provide an explanation for any conclusions reached.   

4.  Thereafter, readjudicate the service connection claims for right wrist, bilateral knee, and skin disabilities remaining on appeal.  If any benefit sought remains denied, provide the Veteran and her representative a SSOC and an appropriate period of time for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires 

that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


